Title: From Benjamin Franklin to Samuel Huntington, 12 March[–12 April 1781]
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,Passy, March 12[–April 12] 1781.
I had the honour of receiving on the 13th. of last Month, Your Excellency’s Letter of the 1st. January, together with the Instructions of Nov. 28. and Decr. 27. a Copy of those to Col. Laurens, and the Letter to the King. I immediately drew a Memorial, enforcing as strongly as I could, the Requests that are contain’d in that Letter and directed by the Instructions; and I delivered the same with the Letter, which were both well received: But the Ministry being extreamly occupied with other weighty Affairs, and I obtaining for some time only general Answers, that some thing would be done for us, &c. and Mr. Laurens not arriving, I wrote again and press’d strongly for a Decision on the Subject, that I might be able to write explicitly by this Opportunity, what Aids the Congress were or were not to expect, the Regulation of their Operations for the Campaign depending on the Information I should be enabled to give. Upon this I received a Note appointing Saturday last for a Meeting with the Minister, which I attended punctually. He assured me of the King’s Goodwill to the United States, remarking however that being on the Spot I must be sensible of the Great Expence France was actually engaged in, and the Difficulty of providing for it; which render’d the Lending us 25,000,000 at present impracticable; but he informed me that the Letter from the Congress, and my Memorials, had been under his Majesty’s Consideration, and observed as to the Loans in general, that the Sum we wanted to borrow in Europe was large; and that the Depreciation of our Paper had hurt our Credit on this Side the Water, adding that the King could not possibly favour a Loan for us in his Dominions, because it would interfere with and be a Prejudice to those he was under a Necessity of obtaining himself, to support the War; but that, to give the States a signal Proof of his Friendship, his Majesty had resolv’d to grant them the Sum of Six Millions, not as a Loan, but as a Free Gift; this Sum, the Minister inform’d me was exclusive of the three Millions, which he had before obtain’d for me to pay the Congress Drafts for Interest &c. expected in the current Year. He added, that, as it was understood the Clothing &c. with which our Army had been heretofore supply’d from France, was often of bad Quality and dear, the Ministers would themselves take care of the Purchase of such Articles as should be immediately wanted; and send them over, and it was desired of me to look over the great Invoice that had been sent hither last Year, and mark out those Articles; that as to the Money remaining after such Purchases, it was to be drawn for by General Washington, upon M. de Harvelay Garde du Tresor Royal, and the Bills would be duly honoured; but it was desired they might be drawn gradually as the Money should be wanted, and as much time given for the Payment after Sight, as could be conveniently; that the Payment might be more easy.— I assur’d the Minister that the Congress would be very sensible of this Token of his Majesty’s continued Goodness towards the United States; but remark’d, that it was not the Usage with us for the General to draw, and proposed that it might be our Treasurer who should draw the Bills for the Remainder; but was told that it was his Majesty’s Order. And I afterwards understood from the Secretary of the Council, that as the Sum was intended for the Supply of the Army, and could not be so large as we had demanded, for general Occasions, it was thought best to put it into the General’s Hands, that it might not get into those of the different Boards or Committees who might think themselves under a Necessity of diverting it to other Purposes. There was no room to dispute on this Point, every Donor having the Right of qualifying his Gift with such Terms as he thinks proper. I took with me the Invoice, and having examined it, I return’d it immediately with a Letter of which a Copy is inclos’d, and I suppose its contents will be follow’d, unless Col. Laurens on his arrival should make any Changes.— I hope he & Col Palfrey are safe, tho’ as yet not heard of.
After the Discourse relating to the Aid was ended, the Minister proceeded to inform me, that the Courts of Petersburgh and Vienna had offer’d their Mediation; That the King had answered it would to him personally be agreable, but that he could not yet accept it, because he had Allies whose Concurrence was necessary. And that his Majesty desired I would acquaint the Congress with this Offer, and urge their sending such Instructions as they may think proper, to their Plenipotentiary, it being not doubted that they would readily accept the proposed Mediation, from their own Sense of its being both useful and necessary.— I mention’d that I did suppose M. Adams was already furnished with Instructions relating to any Treaty of Peace that might be proposed.—
I must now beg leave to say something relating to myself; a Subject with which I have not often troubled the Congress. I have pass’d my 75th. Year, and I find that the long & severe Fit of the Gout which I had the last Winter, has shaken me exceedingly, and I am yet far from having recovered the bodily Strength I before enjoy’d. I do not know that my mental Faculties are impair’d; perhaps I shall be the last to discover that; but I am sensible of great Diminution in my Activity; a Quality I think particularly necessary in your Minister for this Court. I am afraid therefore that your Affairs may some time or other suffer by my Defficiency. I find also that the Business is too heavy for me and too confining. The constant Attendance at home which is necessary for receiving and accepting your Bills of Exchange, (a Matter foreign to my ministerial Functions) to answer Letters and perform other Parts of my Employment, prevents my taking the Air and Exercise which my annual Journies formerly used to afford me, and which contributed much to the Preservation of my Health. There are many other little personal Attentions, which the Infirmities of Age render necessary to an old Man’s Comfort, even perhaps in some Degree to the Continuance of his Existence, and with which Business often interferes. I have been engag’d in publick Affairs, and enjoy’d public Confidence in some Shape or other, during the long Term of fifty Years, an Honour sufficient to satisfy any reasonable Ambition, and I have no other left, but that of Repose, which I hope the Congress will grant me, by sending some Person to supply my Place. At the same time, I beg they may be assur’d, that it is not any the least doubt of their Success in the glorious Cause, nor any Disgust received in their Service, that induces me to decline it, but purely and simply the Reasons above-mentioned. And as I cannot at present undergo the Fatigues of a Sea Voyage; the last having been almost too much for me, and would not again expose myself to the hazard of Capture and Imprisonment in this time of War; I purpose to remain here at Least till the Peace, perhaps it may be for the Remainder of my Life; and if any knowledge or Experience I have acquired here may be thought of use to my Successor, I shall freely communicate it, and assist him with any Influence I may be supposed to have or Counsel that may be desired of me.
I have one Request more to make which if I have serv’d the Congress to their Satisfaction I hope they will not refuse me. It is that they will be pleas’d to take under their Protection my Grandson Wm. Temple Franklin. I have educated him from his Infancy, & I brought him over with an Intention of placing him where he might be qualified for the Profession of the Law; but the constant Occasion I had for his Service as a private Secretary during the time of the Commissioners, and more extensively since their Departure, has induced me to keep him always with me; and indeed being continually disappointed of the Secretary Congress had at different Times intended me, it would have been impossible for me without this young Gentleman’s Assistance, to have gone thro’ the Business incumbent on me! He has thereby lost so much of the time necessary for Law Studies, that I think it rather advisable for him to continue, if it may be, in the Line of public foreign Affairs, for which he seems qualified by a Sagacity, & Judgment above his Years, great Diligence and Activity, exact Probity, a genteel Adress, a Facility in Speaking well the French Tongue, and all the Knowledge of Business to be obtain’d by a four Years constant Employment in the Secretary’s Office, where he may be said to have served a kind of Apprenticeship. After all the Allowance I am capable of making for the Partiality of a Parent to his Offspring, I cannot but think he may in time make a very able foreign Minister for the Congress, in whose Service his Fidelity may be rely’d on. But I do not at present propose him a such; for tho’ he is now of Age, a few Years more of Experience will not be amiss. In the mean time, if they shall think fit to employ him as a Secretary to their Minister at any European Court, I am persuaded they will have Reason to be satisfied with his Conduct, and I shall be thakful for his Appointment as a Favour to me.
My Accounts have been long ready for the Examination of some Person to be appointed for that Purpose. M. Johnson having declin’d it, and M. Dana residing at present at Paris, I requested him to undertake it, and to examine at the same time those of Mr. Dean; but he also declines it, as being unacquainted with Accounts. If no fresh Appointment has been made by Congress, I think of desiring M. Palfrey to perform that Service when he arrives, which I hope will be approv’d: for I am uneasy at the Delay.
With great Respect, I am, Your Excellency’s most obedient and most humble Servant
B Franklin

April 12. I send herewith Copies of sundry Letters taken in a Packet from England. B F.
His Excelly. Samuel Huntington Esqr. President of Congress.

 
Notation: Letter from Doctr. Franklin Dated Passy March 12th 1781.— Read July 17th. 1781.
